DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 1, claims 1-7, in the reply filed on 10/25/2021 is acknowledged.  Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Specification
3.	The disclosure fails to make reference to the PCT application of which this is a national stage entry and is thus objected to for this reason.

Claim Objections
4.	Claims 2-7 are objected to because of the following informalities:  “claim” is not a proper noun and should not be capitalized.  It is recommended that claims 8-15 are also corrected such that should allowable subject matter be found, the non-elected claims will not require a future objection.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1, and thus dependent claims 2-7, and claims 2, 3, and 6, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites in part:
 “a metal nanoparticle [singular] provided on the carrier” (line 3), and then”  “an intermediate layer provided between some or all of the metal nanoparticles [plural]” (line 4).  There is insufficient antecedent basis for the line 4 recitation of plural metal nanoparticles.  
Claim 1, line 5 then refers to, “a part of a surface of the metal nanoparticle [singular]” which is not clear given there is a singular metal nanoparticle defined (line 3), followed by “some or all of the metal nanoparticles” (line 4) such that the claim is rendered indefinite in terms of lack of clarity and proper antecedent basis.
The issue compound in claims 2 and 3 with claim 2 reciting “the metal nanoparticles” (plural) and claim 3 reciting “the metal nanoparticle.”  
Claim 6 is not clear with respect to its meaning based on the following analysis.  Claim 6 recites that the anion-based electrolyte comprises a polymer having a sulfone group.  A sulfone group is a functional group characterized by a sulfur atom doubly-bonded to two oxygen atoms, and flanked by two carbon atoms of any hybridization (Illustrated Glossary of Organic Chemistry, http://www.chem.ucla.edu/~harding/IGOC/S/sulfone.html) (copy provided):

    PNG
    media_image1.png
    137
    261
    media_image1.png
    Greyscale

The instant disclosure teaches that the polymer having a sulfone group may be polystyrene sulfonate or polyvinylsulfonic acid (P76-77), each of which do not have a sulfone group but rather a sulfonic acid group (e.g., -SO3H) such that the group does not meet the standard definition of a sulfone group given the sulfur atom is only attached to one carbon atom.  Thus, the claim is rendered indefinite given that the term “sulfone group” is not redefined in the specification to have a definition contrary to or inconsistent with the ordinary meaning (MPEP 2173.05(a)); however, based on the interpretation consistent with the specification (P76-77), a “sulfone group” appears to include a sulfonic acid group based on the only examples provided which is contrary to the ordinary and customary meaning.  Thus, the claim is rendered indefinite.  For compact prosecution purposes, the claim will be examined as if “sulfone group” encompassed a sulfonic acid group based on the disclosure.  
	Appropriate correction is required.  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima et al. (US 2015/0024304).  
Regarding claim 1, Nakashima teaches a carrier-nanoparticle complex (Fig. 2b; P130; not limited to full disclosure) comprising: 
a carbon carrier 10  (“ a carrier”) (P20, 78-79, 130);
metal catalyst particles 16 provided on the carbon carrier 10 including platinum-oriented metal particles such as platinum, ruthenium, cobalt, and the like (P68) that are illustrated (see Figs. 2b, 3; P99- adhesive layer 12 is set to 1 to 5 nm and P110- proton conduction layer 14 is set to 1 to 5 nm) and shown in the SEM images (Figs. 4a-7, 9) to be nanoparticles;
a carrying layer 18 (“an intermediate layer”) provided between all of the metal nanoparticles (Fig. 2b; P130; also intrinsic to the described method of making- P133, 162-163),
wherein a part of a surface of the metal nanoparticle 16 is exposed to the outside of the carrier-nanoparticle complex (Fig. 2b; P130; additionally intrinsic to the method of making- P133, 162-163), and
the carrying layer 18 (“intermediate layer”) comprises an adhesive layer 12 formed using a polymer where atoms have unpaired electrons are contained in a molecular structure thereof with polybenzimidazole (PBI) exemplified (P74, 80) which has multiple amine groups (see Chemical Formula 1, P80) (“a cation-based polymer electrolyte”), and a proton-conducting layer 14 formed using a polymer having acidic side chains such that the metal catalyst particles can bond thereto (P18, 71, 75-76) including the example of polyvinylphosphonic acid (PVPA) with acidic phosphonic acid exchange groups (i.e., “an anion-based polymer electrolyte”).  
Figure 2b of Nakashima is provided below for convenience:

    PNG
    media_image2.png
    266
    477
    media_image2.png
    Greyscale

Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).
Regarding claim 2, Nakashima teaches wherein a height of the carrying layer 18 (“intermediate layer”) provided between the metal nanoparticles 16 is smaller than or the same as an average diameter of the metal nanoparticles as illustrated in Fig 2b.  Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).
Regarding claim 3, Nakashima teaches wherein the carrying layer 18 (“intermediate layer”) is provided on 100% based on a total area of a surface of the carrier 10 which is not provided with the metal nanoparticles 16 (Fig. 2b).  
Regarding claim 4, Nakashima teaches wherein the cation-based polymer electrolyte can be polybenzimidazole (PBI) (P74, 80) which has multiple amine groups (see Chemical Formula 1, P80) as well as a pyridine group (see middle molecule in which X may be a nitrogen atom).
Regarding claim 7, Nakashima teaches the carrying layer 18 (“intermediate layer”) comprises adhesive layer 12 formed using a polymer where atoms have unpaired electrons are contained in a molecular structure thereof with polybenzimidazole (PBI) exemplified (P74, 80), and a proton-conducting layer 14 formed using a polymer having acidic side chains such that the metal catalyst particles can bond thereto (P18, 71, 75-76) including the example of polyvinylphosphonic acid (PVPA).  Each of these materials is an organic-based polymer and comprises carbon (see P80-81 chemical structures illustrating the carbon within the PBI constituent and the PVPA constituent).  Thus, the carrying layer 18 (“intermediate layer”) comprising adhesion layer 12 of PBI and proton-conducting layer of PVPA further comprises carbon as claimed.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2015/0024304) as applied to at least claims 1 and 4 above, and further in view of Geng et J. Nanomaterials, Vol. 2015, Published 19 Jan 2015 (copy provided).
Regarding claim 5, Nakashima teaches wherein adhesion layer 12 (“the cation-based polymer electrolyte”) comprises the polymer having an amine group (see the rejection of claim 4).  
Nakashima fails to disclose the adhesive layer 12 specifically includes polyalkyleneimine having the amine group as claimed.  The requirement of Nakashima is that the polymer of adhesive layer 12 includes a polymer where atoms have unpaired electrons are contained in a molecular structure thereof.  In the same field of endeavor, Geng teaches analogous art of an electrocatalyst of polyethyleneimine-modified carbon nanotubes which support a PtRu catalyst, the polyethyleneimine (PEI) polymer being a known polymer having atoms (nitrogen atoms) having unpaired electrons contained in the molecular structure thereof, and suitable for use in a similar construct as Nakashima (full disclosure), Geng teaching the carbon nanotubes are surface functionalized with the PEI polymer in the same fashion as Nakashima with subsequent catalyst deposition thereon (see Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize PEI polymer, alone or together with PBI of Nakashima, as a constituent of adhesive layer 12 of Nakashima which is required to have a polymer having atoms having unpaired electrons contained in the molecular structure thereof which PEI meets, and is additionally t known to be utilized in the construct of modifying the surface of carbon nanotubes used as a carrier for electrocatalyst particles as taught by Geng.  The  selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), the Court noting that, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2015/0024304) as applied to at least claim 1 above, and further in view of Berber et al., “A highly durable fuel cell electrocatalyst based on double-polymer-coated carbon nanotubes,” Scientific Reports, 5, 16711 (2015), Published 23 Nov. 2015 (copy provided) as evidenced by the product data sheet for NafionTM perfluorinated resin solution product data sheet from Sigma-Aldrich, accessed 4/22/2020 (copy previously provided).
Regarding claim 6, Nakashima teaches proton-conducting layer 14 (“the anion-based polymer electrolyte”) is one formed using a polymer having acidic side chains such that the metal catalyst particles can bond thereto (P18, 71, 75-76) and includes the example of polyvinylphosphonic acid (PVPA) with acidic phosphonic acid exchange groups.
Nakashima fails to disclose the proton-conducting layer 14 (“the anion-based polymer electrolyte”) has a sulfone group* as claimed (*see the rejection of 35 U.S.C. 112(b) such that sulfone group is interpreted as including sulfonic acid groups).  In the same field of endeavor, Berber teaches analogous art of a fuel cell electrocatalyst based on double-polymer coated carbon nanotubes specifically composed of Pt-deposited polybenzimidazole (PBI) coated carbon nanotubes which have a further coating of Nafion ionomer thereon (full disclosure).  Berber discusses that it was previously known to coat carbon nanotubes with PBI and PVPA (p. 2) [i.e., 3H].   The chemical structure of Nafion is shown below as evidenced by the product data sheet for NafionTM perfluorianted resin solution product data sheet from Sigma-Aldrich utilized in Berber (p. 9):

    PNG
    media_image3.png
    319
    455
    media_image3.png
    Greyscale

Nafion ionomer

	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the PVPA polymer utilized as the proton-conducting layer 14 polymer of Nakashima with Nafion ionomer as taught by Berber given Berber teaches an analogous configuration of a double-polymer coated carbon nanotube electrocatalyst and that Nafion supports good proton transfer and improves the triple phase boundary of the electrocatalyst, and accordingly facilitates a good oxygen reduction reaction (p. 2).   The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale B).  
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), the Court noting that, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  Thus, selecting a known proton-conducting polymer (Nafion having acidic functional groups of -SO3H) to meet the known requirements of Nakashima (a proton conducting polymer having acidic side chains – P75) is considered an obvious expedient in view of the case law above.

Compact Prosecution Claim Rejection
12.	Claim 7 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2015/0024304) as applied to at least claim 1 above, and further in view of Liu et al. (US 2011/0281719) for compact prosecution purposes.
	Regarding claim 7, Nakashima fails to disclose wherein the carrying layer 18 (“intermediate layer”) comprising the polymeric materials of polybenzimidazole (PBI) and polyvinylphosphonic acid (PVPA) further comprises carbon [in the format described in P148-152 of the PGPUB].  Liu teaches analogous art of an electrocatalyst in which metals are supported by polymers (i.e., “a carrier nanoparticle complex” – see Fig. 12), and wherein the polymer material is subjected to a high temperature treatment such that partial decomposition and carbonization of the polymers occur in order to improve the electron conductivity of the framework materials by carbonizing the polymer framework so that the charge can be more effectively transferred to and from the catalytic active site during electrochemical reaction (P52).  
.  
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Son et al. (US 2008/0038615) teaches a catalyst 20 including core 22 and active metal 26 attached to the core by ionomer 24 such that the active metal is present at the surface of the core while being attached by the ionomer to thereby increase an area of the catalyst that contacts the fuel resulting in improvement of the catalyst utility (P23), wherein the ionomer can be at least one of the polymers selected from those recited at P31 including both anion- and cation- based polymer electrolytes:

    PNG
    media_image4.png
    413
    444
    media_image4.png
    Greyscale

Sato et al. (US 2012/0064431) (Fig. 1c reproduced below):

    PNG
    media_image5.png
    291
    629
    media_image5.png
    Greyscale

Okada (US 2014/0220474):  

    PNG
    media_image6.png
    140
    449
    media_image6.png
    Greyscale

Niu et al. (US 2006/0188774):

    PNG
    media_image7.png
    408
    477
    media_image7.png
    Greyscale


Kuo et al. (US 2012/0258850) teaches:

    PNG
    media_image8.png
    308
    509
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    423
    818
    media_image9.png
    Greyscale

Miyake (US 2008/0096078); and Hitomi et al. (US 2002/0019308).

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729